Citation Nr: 9915335	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  His appeal ensues from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  In May 1997, the 
Board of Veterans' Appeals (Board) remanded this claim to the 
RO for additional development.

The Board notes that in an August 1996 VA Form 21-4138 
(Statement in Support of Claim), the veteran raised claims of 
entitlement to benefits for tumors on the scalp, ear and 
chest, a skin disorder, stomach cramps, joint pain, and a 
lung nodule.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The claim is well grounded and VA has fulfilled its duty 
to assist by properly and fully developing all relevant 
evidence necessary for its equitable disposition.  

2.  The evidence of record includes a clear diagnosis of 
PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence that the claimed 
stressors actually occurred.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed PTSD after 
experiencing the following Vietnam-related stressors:  
witnessing dead and dismembered bodies, including women and 
children, the blowing off of a boy's arm after he picked up 
live mortar, and the death of his Sergeant from a gas grenade 
that blew up in their tent; trying to sleep through bombing 
and firefights; killing people; being pinned down by the 
enemy during an ambush and sustaining a shrapnel wound to the 
right leg after a bomb was dropped; seeing his comrades 
injured in the same ambush; and knowing friends who died in 
Vietnam.  Based on the veteran's contentions, which are 
presumed to be credible for the purpose of determining well 
groundedness, and on medical evidence of record linking PTSD 
to the claimed stressors, the Board finds the claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board also finds that VA has fulfilled its duty 
to assist by properly and fully developing all relevant 
evidence necessary for the equitable disposition of the 
veteran's claim.  

Service connection may be established by affirmatively 
showing inception of a disability in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303 (1998).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and competent medical evidence 
linking current PTSD symptomatology to the claimed in service 
stressor.  38 C.F.R. § 3.304(f).  In this case, the record 
includes at least one clear diagnosis of PTSD.  Between 1994 
and 1998, Michael J. Hughes, a licensed professional clinical 
counselor, Phillip Hinkle, M.D., and a VA examiner diagnosed 
the veteran with PTSD secondary to some of the previously 
described stressors.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, if the evidence demonstrates that the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone is not sufficient to establish the occurrence 
of the alleged stressor.  In such cases, the evidence must 
include evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressor. See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996) (holding that the 
veteran's own testimony as a matter of law cannot by itself 
establish the existence of a stressor); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996) (holding that credible 
supporting evidence of the actual existence of a stressor 
cannot consist solely of a noncombat veteran's solitary 
testimony or an after-the-fact medical nexus based on such 
testimony).  

At his personal hearing held before the undersigned Board 
Member in February 1997, the veteran testified that his 
military occupational specialty involved working with 
computers and figuring the round projectiles for eight-inch 
guns.  He also testified that he went on patrol and into the 
field with the 05 Battery, engaged in combat situations, and 
during one such situation, sustained a shrapnel wound to the 
right knee.  The veteran's service personnel records include 
a notation that the veteran participated in operations 
against the insurgent communists in Vietnam; however, they do 
not support the veteran's assertions that the operations in 
which he engaged constitute "combat."  According to a DD 
Form 214, the veteran was not awarded any combat-related 
medals or citations for his service in Vietnam.  Moreover, 
records of treatment of his right knee do not disclose that 
the veteran was wounded by shrapnel.  As the record is devoid 
of alternative evidence establishing that the veteran engaged 
in combat with the enemy, supporting evidence of the 
veteran's statements is necessary to prove the occurrence of 
the claimed stressors.

In May 1997, the Board remanded this claim to the RO, in 
part, to obtain additional service personnel records to 
support the contention that the stressors occurred.  In 
compliance with the instructions on Remand, the RO wrote the 
veteran requesting that he submit a statement detailing the 
alleged stressors.  The veteran responded by submitting 
information showing that one of the stressors did not 
actually occur during active duty.  This information reflects 
that the veteran's two friends, Michael Hodge and Robert 
Fletcher, died in 1967, before the veteran entered service.  
The veteran submitted no information pertinent to the other 
alleged stressors.  

As the record stands, service personnel records obtained from 
the Marine Corps Historical Center and the U.S. Army and 
Joint Services Environmental Support Group (since 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records) do not confirm that the claimed stressors 
actually occurred.  They show that the veteran began 
participating in operations in September 1969, but did not 
engage in combat.  Reports from the Commanding Officer of the 
3D 8" Howitzer Battery, under whom the veteran served in 
Vietnam, note no incidents of close combat from January to 
August 1970.  

Service personnel records do not confirm that the veteran 
witnessed dead and dismembered bodies, the blowing off a 
boy's arm, or the death of his Sergeant; experienced bombing 
and firefights; killed people; or saw his comrades injured 
during an ambush.  That notwithstanding, credible supporting 
evidence of a stressor need not derive from the service 
department.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
The veteran in this case has submitted other evidence, 
specifically, medical records, to confirm the remaining 
alleged stressor.  This evidence is not helpful, however, as 
it fails to show that the veteran's right knee disorder is 
due to an in-service shrapnel wound sustained during an 
ambush.  

Inasmuch as the record lacks a verified in-service stressor, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  In 
making this determination, the Board has not applied the 
benefit-of-the-doubt rule as there is not an approximate 
balance of negative and positive evidence. 

ORDER

Service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

